Citation Nr: 1230069	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In April 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in October 2010 and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the mandates of the October 2010 remand order.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Board remanded the claim for additional development.  The Board noted that the appellant had stated that he was involved in a federal lawsuit regarding his employment with the postal service and was demoted due to his anxiety and inability to handle stress.  The Board found that any documents relating to his psychiatric disability at that time might be useful and that VA should attempt to obtain any pertinent court documents or employment documents.  In June 2012,  a letter was sent to the Office of Personnel Management (OPM) requesting the appellant's records.  In July 2012, the VA Appeals Management Center (AMC) issued a memorandum finding that further development was not necessary because OPM records "were clearly after service and will not provide any objective evidence relating to the etiology or aggravation of his acquired psychiatric disability."  In this regard, it is significant to note that VA regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The appellant was evaluated at a VA examination in December 2010, prior to the receipt of additional private and VA treatment records.  The VA examiner found that the appellant had an Axis I diagnosis of anxiety disorder, not otherwise specified.  The appellant reported that he received mental health treatment in the form of a group when he was discharged from service in 1970.  The VA examiner stated that if the appellant sought mental health treatment when he returned from the military and if he had depression and anxiety in the 1980's when he had started to abuse alcohol, it would appear that his anxiety disorder was aggravated by the military.  The VA examiner found that a determination of service connection for the appellant's mental health problems could not be made without resorting to mere speculation since there were no records to confirm the appellant's self report.  In an April 2012 addendum opinion, the VA examiner stated that she reviewed the records added to the claims file and was unable to find any records prior to 1982.  The VA examiner noted that the appellant's self report was the only evidence of treatment in the 1970s.  The VA examiner did not provide an additional opinion.

The VA examiner's statements indicate that the records from the appellant's employment at the post office may be relevant to his claim.  When a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The 1988 and earlier personnel records are more contemporaneous to service than other evidence of record and may address the appellant's psychiatric treatment history.  Moreover, the records are federal records.  VA has a duty to obtain relevant records held by any Federal department or agency.  38 C.F.R. § 3.159.  A July 2012 letter from the Office of Personnel Management reflects that to obtain the records, VA should send a written request to the U. S. Postal Service, Headquarters Personnel Division.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the records are potentially relevant to the appellant's claim and development was not completed, the claim must be remanded so that another attempt can be made to obtain the records.  

The Board also finds that the October 2010 VA examination and April 2012 addendum opinion are inadequate.  The appellant claims that he has had symptoms of anxiety in service that were aggravated by service.  As a lay person, the appellant is competent to report having symptoms of anxiety.  Thus, although the appellant's records from 1970 are unavailable for review, the unavailability does not necessarily reflect that he did not have symptoms of anxiety at that time.  Given the appellant's long history of anxiety documented in the VA treatment records and private treatment records in the claims file, the Board finds the appellant's report of having anxiety symptoms in the years following service to be credible.  Thus, the VA examiner should consider the appellant's competent and credible statements regarding his symptoms of anxiety in the years following service.  The Board also notes that VA treatment records associated with the claims file reflect that the appellant has been diagnosed with anxiety disorder and depressive disorder, not otherwise specified, during the period on appeal.  See October 2010 VA treatment record.  Thus, the VA examiner should also address whether the appellant's depressive disorder is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Post Office General Manager, Headquarters Personnel Division, as instructed in the July 2012 letter from OPM, to request the appellant's personnel records relative to his demotion in 1988 during his employment with the postal service, as well as request any earlier or subsequent personnel records relevant to his psychiatric status and job performance, to include reports of any employer-directed psychiatric clinical evaluation.  If authorization from the appellant is required, such should be obtained.  If the above search yields negative results, this fact should be noted in the claims folder.  All documents received by VA should be associated with the claims folder.

2.  After any records obtained have been associated with the claims file, the appellant should be afforded a VA examination to determine the nature and etiology of his current psychiatric disabilities.  

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that the appellant has a current psychiatric disability, to include anxiety disorder and depressive disorder, that is causally related to his military service.  

The VA examiner should consider the appellant's competent and credible statements that he had symptoms of anxiety in the years following service.

If the VA examiner finds that the appellant does not have depressive disorder, as noted in the October 2010 VA treatment record, the VA examiner should explain whether the disorder has resolved or whether the previous diagnosis was made in error.  If the VA examiner finds that the appellant's depressive disorder has resolved, the VA examiner should provide an opinion as to whether it is at least as likely as not that the appellant's depressive disorder was related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale.
If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and depressive disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


